Citation Nr: 1241997	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a right eye injury.

3.  Entitlement to service connection for bilateral shoulder disability.  

4.  Entitlement to service connection for a bilateral hand disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for bilateral hearing loss and residuals of a right eye injury.  This matter also comes to the Board from an April 2008 rating decision of the RO, which inter alia, denied service connection for disabilities of the bilateral shoulders, bilateral hands, cervical spine and lumbar spine.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in October 2009.  A transcript of the hearing is associated with the claims file.  

In a January 2011 written statement, the Veteran withdrew a request for a videoconference hearing before a Veterans Law Judge that was to be held at the RO.

In regards to the appealed claim for entitlement to service connection for bilateral hip disabilities and bilateral foot disabilities, these were granted by a March 2010 DRO rating decision.  These issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a right eye disability, bilateral hearing loss, and disabilities of the bilateral shoulders, bilateral hands, cervical spine and lumbar spine as a result of service.  Alternatively, he contends his bilateral shoulders, bilateral hands, cervical spine and lumbar spine are secondary to his service connected degenerative joint disease (DJD) affecting the bilateral knees and ankles.  The Board notes that since the appeal was perfected, service connection has additionally been granted for DJD affecting the bilateral hips and bilateral feet.  

Unfortunately, the Board finds that remand of this matter is necessary to properly address the claims.  In the matter of entitlement to service connection for bilateral hearing loss, the Board notes the Veteran has alleged that he sustained acoustic trauma while working as a jet mechanic, and was exposed to very loud engines.  The service treatment records do reflect that in April 1962 when treated for what was believed to be infectious arthritis, he was a member of VMF-323, which is a Marine Fighter Attack Squadron.  However, his military occupational specialties are not shown, nor are there service personnel records including a DD Form 214 that clearly indicates what his duty was.  Thus, obtaining service personnel records would be helpful in adjudicating this matter.  

Additionally, the Board notes that the only record showing evidence of hearing loss are VA audiology evaluation records from April 2005 and hearing aid fitting records from May 2005.  The April 2005 audiology report diagnosed him with mild to moderately severe hearing loss from 1000 to 8000 Hertz in the right ear and mild to severe hearing loss in the left ear at these same frequencies.  However, the actual audiology scores are not of record, thus it is not possible to determine whether the Veteran has an actual hearing loss for VA purposes under 38 C.F.R. § 3.385.  Finally, this report notes both a history of military noise exposure from aircraft engines and firing weapons as well as occupational noise exposure from machine shops.  No opinion concerning the relationship between hearing loss and service was provided.  Thus, a VA audiological examination is needed to properly consider this matter.  38 C.F.R. § 3.159(c)(4).

In regards to the right eye claim, the service treatment records document that the Veteran had a foreign body removed from the right eye in October 1959, with the only apparent findings of slight conjunctival injection and complaints of photophobia.  The eye was described as having complete corneal healing with no evidence of iritis.  Post service there is no evidence of any eye issues other than refractive error requiring corrective lenses until a February 2008 primary care note documented the Veteran as having a background diabetic retinopathy and senile nuclear cataract.  The eye or eyes involved is not identified in this note and no other records document these problems.  A medical opinion should be obtained to ascertain whether there are any current residuals from his October 1959 eye injury.  

In regards to the claimed disabilities affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine, the Board finds that a VA examination is warranted.  The Board notes that an October 2006 VA examination for rheumatoid arthritis rendered a diagnosis of DJD affecting the bilateral knees, hips, ankles, CMC joint of the right thumb and the right wrist.  No nexus opinion was given, nor did it appear that a review of the service treatment records was conducted.  

The service treatment records are noted to document an apparent inflammatory or infectious arthritis treated between April 1962 and July 1962, with involvement of the bilateral knees and ankles, as well as the right wrist and fingers of the right hand.  The diagnosis of the apparent arthritic condition is noted to have changed during the course of treatment, with the final diagnosis of arthritis NEC both knees, etiology unknown.  


Another VA examination was conducted in February 2010 to address these claimed joint conditions.  While this addressed all the claimed issues and included review of the service treatment records, the examiner did not address whether there was a relationship between any claimed orthopedic or joint disorder and service on a direct basis.  The opinion failed to consider whether any claimed disorder of the joints was being aggravated beyond natural progression by any service connected disability affecting the lower extremities (to now include DJD of the bilateral hips and feet, which were not service connected at the time of this examination.)  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  Thus, examination of the claimed disabilities affecting the bilateral shoulders, bilateral hands, cervical spine disability and lumbar spine disability on a secondary basis must consider aggravation.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated his hearing loss, right eye, bilateral shoulders, bilateral hands, cervical spine and lumbar spine disabilities since 2006.  After securing the necessary releases, the RO/AMC should obtain any records identified that are not duplicates of those contained in the claims file.  In addition, request relevant VA treatment records from the Long Beach VA Medical Center dated since February 2008.  If requested records are not available, the Veteran should be notified of such. 

2.  Request the Veteran's service personnel records through official channels.  If the records are not available, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA audiology examination to determine if he has current hearing loss disability and if so, to obtain an opinion as to the likelihood that such hearing loss is related to service to include noise exposure therein.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current hearing loss disability in either ear is related to the Veteran's active military service, to include noise exposure therein.

The examiner must provide a rationale for all opinions expressed. 

4.  Schedule the Veteran for a VA eye examination, to determine the current existence of any residuals of the right eye injury in service.  The claims file must be reviewed by the examiner in conjunction with the examination, to include the service treatment records documenting treatment for foreign body removal of the right eye.  All indicated tests should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all right eye disabilities identified.   The examiner should then respond to the following:

a. Are there any current identifiable residuals from the Veteran's reported right eye injury during service, described as a foreign body in his right eye?  

b. Is any currently diagnosed disability in the right eye at least as likely as not (50 percent probability or greater) related to the right eye injury in service or otherwise related to service?  Please explain the medical basis for your conclusion.

The examiner must provide a rationale for all opinions expressed. 

5.  Schedule the Veteran for an orthopedic/rheumatology examination to determine the nature the Veteran's claimed disabilities affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine and to obtain an opinion as their possible relationship to service or service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all manifestations of current disability should be described in 

detail.  The examiner should answer the following:

(a)  Is it more likely, less likely, or at least as likely as not (50 percent probability) that any disability affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine began in service or was the result of any incident in service?  In addressing this question, the examiner should address the significance of the arthritic condition of apparently unclear etiology affecting multiple joints of the lower extremities and the right wrist/hand documented in the service treatment records.

(b)  If any disabilities affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that such disabilities were caused by the Veteran's service connected osteoarthritis of the bilateral knees, bilateral ankles, bilateral hips and bilateral feet, to include the implied contention by the Veteran that the arthritis has "spread" from the service connected joints to the shoulders, hands, cervical spine and lumbar spine. 

(c)  If any disabilities affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine are not caused by service connected osteoarthritis of the lower extremities, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any disorder affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine are aggravated (permanently worsened beyond normal progression) by the Veteran's service connected osteoarthritis of the lower extremities.  If the examiner finds that any disabilities affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine are aggravated by service connected osteoarthritis of the lower extremities, the examiner should provide an opinion as to the baseline level of severity of the disabilities affecting the bilateral shoulders, bilateral hands, cervical spine and lumbar spine prior to the aggravation.

The examiner should provide the medical basis for the opinions provided.

6.  After undertaking any other development deemed necessary in addition to that specified above, the RO/AMC should re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2012).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


